Citation Nr: 1540514	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected disability of diabetes mellitus type II (herbicide).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1965, from May 1966 to June 1966 and from June 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico which denied service connection for claimed hypertension.  In December 2009, the Veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the Veteran's Virtual VA file and has been reviewed.

In May 2010, the Board remanded this matter in order to obtain an addendum of the Veteran's November 2009 VA examiner's opinion.  Specifically, the Board requested an opinion as to whether the service-connected diabetes mellitus type II aggravated the Veteran's hypertension.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  The Board also remanded the issue of entitlement to service connection for a liver disorder for the issuance of a statement of the case.  The record reflects that the statement of the case was issued, however, the Veteran did not perfect his appeal by filing a timely Form 9.  The Board finds that there was substantial compliance with the May 2010 remand directives.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any additional delay, the issues of entitlement to service connection for hypertension, to include as due to Agent Orange exposure, must be remanded for further development.

Under McLendon v. Nicholson, 20 Vet. App. 79, 81  (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

In the present case, the Veteran has a diagnosis of hypertension, and the service personnel records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied.

According to the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010, it was concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension -in the Federal Register.  See e.g. 77 Fed.  Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed.  Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 

Given the 2010 Update, the Board finds that the third McLendon element of an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet.  App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address that theory of causation.  See McLendon, 20 Vet. App. at 81.


Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative a notice letter informing him of the presumptive Agent Orange regulations.

2. The RO should obtain an opinion from the appropriate medical professional as to whether the Veteran's hypertension is related to his exposure to Agent Orange in service.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3. Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




